DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-20, as originally, filed, are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
3.	Under Step 1 of the two-part analysis from Alice Corp, the claims are directed to a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) – [see claims 1 and 9] and a process (an act or series of acts or steps) – [see claim 17], Thus, each of the claims falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the
claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claims 9 and 17 recites:
“receive a first user input, wherein the first user input comprises information associated with a first business;”, “retrieve a business classification code based on at least the first user input;”, “retrieve one or more business names based on at least the business classification code;”, “determine a similarity metric between the first business and each of the one or more business names based on at least the first user input;”, “retrieve one or more business valuations associated with the one or more business names;” 
The limitations as drafted are processes under the broadest reasonable interpretation covers performance “certain methods of organizing human activity” and “mathematical concepts” but for the recitation of generic computer components.  
That is, other than reciting: “a system”, “a real-time resource evaluation engine”, “at least one non-transitory storage device”, “at least one processing device”, “via a user device”, “a business classification database”, “a valuation database”, “a dashboard report script, wherein the dashboard report script is configured to generate a graphical interface for display on the user device”  nothing in the claim element precludes these steps from being in the certain methods of organizing human activity and mathematical concept groupings. 
Applicant Specification emphasizes in at least ¶ [0003-0004]:
[0003] Typically, when a business valuation is to be determined, users tend to determine an approximate value of the business based on the valuation of comparable businesses. However, with many businesses having same or similar names across many business types, identifying comparable businesses to determine an average valuation requires a more efficient strategy. [0004] There is a need for a tool capable of providing comparable business equipment values based on a business classification database, such as the North American Industry Classification System (NAICS) code, using search criterial including business/industry type, business range/type, and value range. 

For example, the step of “receive a first user input” in the context of this claim encompasses activities a user may perform to facilitate a search for business valuations associated with a business which is concept that pertains to fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including marketing or sales activities or behaviors; business relations). Additionally the series of steps of “retrieve” in the context of the this claim pertain to mathematical relationships employed to identify data/business valuation scores and the step of “determine” in the context of this claim pertains to a mathematical calculation, (i.e., determining a similarity metric).  As such, the limitations recited in the claim may be reasonably characterized as falling within the certain methods of organizing human activity and mathematical concepts groups enumerated in MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea.
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of claims including “a system”, “a real-time resource evaluation engine”, “at least one non-transitory storage device”, “at least one processing device”, “via a user device”, “a business classification database”, “a valuation database”, “a dashboard report script, wherein the dashboard report script is configured to generate a graphical interface for display on the user device” – see claims 1 and 17, “a computer program product” - see claim 9 are recited generically (see Applicant’s Spec., ¶ 0029, 0068) such that they represent using a computer as a tool to perform the abstract idea or mere instructions to implement the abstract idea on a computer.  See MPEP 2106.05(f)   Additionally, the limitations of  “electronically” and “automatically” can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the particular technological environment or field of use. See MPEP 2106.05(h)  
The other additional elements of “wherein the graphical interface comprises the one or more business names, the one or more business valuations associated with the one or more business names, the business classification code associated with the one or more business names, and the similarity metric between the first business and the one or more business names” all add insignificant extra solution activity to the judicial exception (i.e., data output). See MPEP 2106.05 (g)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda
Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a system”, “a real-time resource evaluation engine”, “at least one non-transitory storage device”, “at least one processing device”, “via a user device”, “a business classification database”, “a valuation database”, “a dashboard report script, wherein the dashboard report script is configured to generate a graphical interface for display on the user device” – see claims 1 and 17, “a computer program product”- see claim 9 amounts to no more than mere instructions to implement an abstract idea and using computer components to implement the abstract idea. The use of generic computer components to implement the abstract idea does not provide an inventive concept.
The other additional elements of “wherein the graphical interface comprises the one or more business names, the one or more business valuations associated with the one or more business names, the business classification code associated with the one or more business names, and the similarity metric between the first business and the one or more business names” all of which are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant.
Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known.
As discussed in MPEP 2106.05 (d)(II), for example, the Versata Dev. Group, Inc court decision indicated that “storing and retrieving information in memory” and “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price” are well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. Thus, a conclusion that the “generate” step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. Therefore, the claim is not eligible at Step 2B.
7.	Claims 2-8, 10-16, and 18-20 are dependent of claims 1, 9, and 17.
For example, claims 2, 10, and 18 recite “wherein the at least one processing device is further configured to: electronically receive, via the first user device, the first user input, wherein receiving further comprises receiving one or more images of the first business captured using an image capturing device associated with the user device”, claims 3, 11, and 19 recite “electronically receive, via the first device, the first user input, wherein the first user input comprises at least location-related information for the first business; and electronically retrieve, from a mapping system database, one or more sequential static images of one or more structures associated with the location-related information for the first business.”, claims 4, 12, and 20 recite “initiate one or more machine learning algorithms on the one or more images of the first business and/or the one or more sequential static images of the one or more structures associated with the location-related information for the first business; retrieve, using the one or more machine learning algorithms, one or more identifying features from the one or more images of the first business and/or the one or more sequential static images of the one or more structures; and generate a machine learning model based on at least the one or more identifying features.”, claims 5 and 13 recite “electronically receive, from the user device, a geographic boundary associated with the first business; determine one or more businesses that are within the geographic boundary associated with the first business; retrieve, from a real estate database, one or more images associated with one or more structures of the one or more business names; determine, using the machine learning model, a match between the one or more images associated with the one or more structures of the one or more business names, and one or more images of the first business and/or the one or more sequential static images of the one or more structures associated with the location-related information for the first business; and generate the similarity metric between the first business and the one or more business names based on at least the match.”, claims 6 and 14 recite “initiate a content based image retrieval protocol on the one or more sequential static images of the one or more structures and/or the one or more images of the first business; retrieve, using the content based image retrieval protocol, one or more images of one or more structures that are similar to the one or more sequential static images of the one or more structures and/or the one or more images of the first business; and determine the one or more business names associated with the one or more images of the one or more structures.”, claims 7 and 15 recite “electronically receive, via the user device, a second user input, wherein the second user input comprises a business valuation range; and retrieve, from the valuation database, the one or more business valuations associated with the one or more business names within the business valuation range.”, claims 8 and 16 recite “wherein the valuation database comprises information associated with the businesses, wherein the information associated with the businesses comprises at least a business name, a business personal property (BPP) value, monitoring and evaluation value, assessment year, location, and/or an associated business classification code” which all further describe the data used to carry out the abstract idea and include limitations that narrow how the judicial exception may be performed. However, none of the limitations recited in claims 2-8, 10-16, and 18-20 make the claimed invention any less abstract. Accordingly, these additional limitations do not provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 7-9, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Libert (US 2018/0114128 A1).

With respect to claims 1, 9, and 17, Libert discloses 
a system, a computer program product, and a method for implementing a real-time resource evaluation engine (¶ 0031: discloses an exemplary business model classification, search, and analysis system 100),
the system comprising: 
at least one non-transitory storage device (¶ 0035: discloses a memory module 122 which takes form of one or more non-transient electronic data storage devices); and 
at least one processing device (¶ 0034: discloses processor module 121) coupled to the at least one non-transitory storage device (¶ 0035: discloses memory module 122), wherein the at least one processing device is configured to: 
electronically receive, via a user device (¶ 0048: discloses access device 130), a first user input, wherein the first user input comprises information associated with a first business (¶ 0043, 0049-0051: discloses GUI 138 includes a business model search region 1381 that allows users to define and submit business model queries to server 120, specifically business database 125 for businesses based on business class and/or one or more other criteria.); 
retrieve from a business classification database, a business classification code based on at least the first user input (¶ 0043, 0051: discloses using business model database 125.  Field 1252D stores classifications according to industry classification systems, such as GICS, NAICS, SICS, and so forth enabling searching of the business model database based not only on business model classifications but also one or more industrial class identifiers.); 
automatically retrieve, from a valuation database (¶ 0043: discloses database 125 includes a search engine 1251 and a number of business model data structures.), one or more business names based on at least the business classification code (¶ 0043: discloses searching business model data structure based on classifications.); 
determine a similarity metric between the first business and each of the one or more business names based on at least the first user input (¶ 0040, 0044, 0110-0112: discloses scoring module 126 processes classifications of business entities in combination with other financial metrics to produce various scores that are useful in analyzing businesses.); 
retrieve, from the valuation database, one or more business valuations associated with the one or more business names (¶ 0044, 0093, 0110-0112: discloses utilizing database 125 to retrieve the classifications and scores for two or more businesses for purposes of direct comparison and contrast as well as identifying trends and correlations and opportunities for improvement against peers. Scores may be stored in a separate list structure and/or in logical association with corresponding business entity data within business database 125.); and 
initiate a dashboard report script (¶ 0045, 0123: discloses output module 127…using classification data the combination of data can create visualization sheets which are individual data visualization of various types including histogram, scatter plot, bubble charts.  These sheets may be combined to create dashboards including a narrative in order to tell a cohesive story about the data.), 
wherein the dashboard report script (¶ 0045, 0123: discloses output module 127) is configured to generate a graphical interface for display on the user device (¶ 0045, 0123: discloses the sheets and other types of dashboards may be output online F12), 
wherein the graphical interface (¶ 0113, 0122: discloses variable reports.) comprises the one or more business names (¶ ¶ 0113, 0122: discloses based on location E56), the one or more business valuations associated with the one or more business names (¶ 0113, 0122: discloses based on business model E54), the business classification code associated with the one or more business names (¶ 0113, 0115,  0122: discloses based on industry E52), and the similarity metric between the first business and the one or more business names (¶ 0112-0113, 0122: discloses based on market E58.  These measures are benchmarked against the user’s company measures.)

With respect to claims 7 and 15, Libert discloses the system and computer program product, 
wherein the at least one processing device is further configured to: 
electronically receive, via the user device, a second user input, wherein the second user input comprises a business valuation range (¶ 0051: discloses business model region 1383 enables users to identify one or more businesses for business model monitoring.  It allows the user to request to be notified if one or more financial or non-financial parameters deviates outside of a predetermined range.); and 
retrieve, from the valuation database, the one or more business valuations associated with the one or more business names within the business valuation range. (¶ 0044: discloses scoring module processes business entities in combination with other financial metrics to produce various scores that are useful in analyzing businesses.)

With respect to claims 8 and 16, Libert discloses the system and computer program product, 
wherein the valuation database comprises information associated with the businesses (¶ 0043-0044), wherein the information associated with the businesses comprises at least a business name, a business personal property (BPP) value, monitoring and evaluation value, assessment year, location, and/or an associated business classification code. (¶ 0043-0044: discloses stores classifications such as NAICS, SICS, enabling searching of the business model database based not only on the business model class but also one or more industrial class identifiers.)

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim(s) 2-3, 10-11, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libert (US 2018/0114128 A1) in view of Dorfman (US 2005/0216193 A1).


With respect to claims 2, 10, and 18, Libert discloses the system, computer program product, and method, 
wherein the at least one processing device is further configured to: 
electronically receive, via the first user device, the first user input  (¶ 0043, 0049-0051: discloses GUI 138 includes a business model search region 1381 that allows users to define and submit business model queries to server 120, specifically business database 125 for businesses based on business class and/or one or more other criteria.),
The Libert reference does not explicitly disclose the limitation of wherein receiving further comprises receiving one or more images of the first business captured using an image capturing device associated with the user device.
However, the Dorfman reference is within the same field of endeavor as the claimed invention and is related to a system and method for collecting images of buildings and storefronts obtained at different geographic locations. (¶ 0017)
receiving one or more images of the first business captured using an image capturing device associated with the user device (¶ 0022: discloses using camera 10 the operator captures a series of images, i.e., building or store fronts, on each side of the street using the camera 10. ¶ 0027: discloses the camera 10 produces a set of time-stamped image data 30.  The data from the camera 10 may be downloaded to the computing device 18. ¶ 0033: discloses the computing device 18 correlates each image with an address by referring to a lookup table database 24 that stores address. ¶ 0034: discloses after the series of images are correlated with addresses, the address correlated images may be used in publishing an online directory 40 at which each business listing can be displayed together with an actual image 74 of the address of the business listing.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the user input of Libert to include the ability for receiving one or more images of the first business captured using an image capturing device associated with the user device, as taught by Dorfman to achieve the claimed invention. As disclosed by Dorfman, the motivation for the combination would have been to provide business listings that can be displayed with an image of the physical location of the business for the benefit of allowing users to be able to visually appreciate the buildings and surrounding areas of the businesses. (¶ 0002-0003)

With respect to claims 3, 11, 19, Libert does not explicitly disclose the system, computer program product, and method, 
However, Dorfman discloses:
wherein the at least one processing device is further configured to: 
electronically receive, via the first device, the first user input, wherein the first user input comprises at least location-related information for the first business (¶ 0002, 0039, 0041: discloses when searching an online business directory, a user is prompted to enter selection criteria such as the general geographic location, i.e., state and city.  The database server 66 is configured to receive search instructions.); and 
electronically retrieve, from a mapping system database (¶ 0039: discloses the images database 68 contains digitized images of the businesses in correlation with the business addresses stored in the listings database 67.), one or more sequential static images of one or more structures associated with the location-related information for the first business. (¶ 0039: discloses the database server 66 is configured to return search results from the listings and images databases. ¶ 0040: discloses enabling a user to view online in which each business listing is displayed with an image such as a building of the business. Fig. 6A: discloses an image 74 of the business previously taken and correlated with the address in the business listing, i.e., an image of the actual building of “ACME Bakery 75 is displayed.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system and methods of Libert to include the ability for electronically receive, via the first device, the first user input, wherein the first user input comprises at least location-related information for the first business and electronically retrieve, from a mapping system database, one or more sequential static images of one or more structures associated with the location-related information for the first business, as taught by Dorfman to achieve the claimed invention.  As disclosed by Dorfman, the motivation for the combination would have been to provide business buildings in a manner that can be perceived by customers and allow customers to be able to visually appreciate the businesses. (¶ 0002-0003) 

13.	Claim(s) 4-5, 12-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libert in view of Dorfman in further view of Yatziv (US 2017/0109615 A1).

With respect to claims 4, 12, and 20, the combination of Libert and Dorfman does not explicitly disclose the system, computer program product, and method, 
However, the Yatziv reference is within the same field of endeavor as the claimed invention and is related to computer implemented methods and systems for automatically classifying businesses from imagery including providing one or more images of a location entity as input to a statistical model that can be applied to each image. (abstract)
wherein the at least one processing device is further configured to: 
initiate one or more machine learning algorithms on the one or more images of the first business and/or the one or more sequential static images of the one or more structures associated with the location-related information for the first business (¶ 0024, 0030: discloses an image 102 provided as input to a statistical model such as a neural network.  The image 102 generally corresponds to a street level storefront view of a location entity.  The particular image 102 shown in Fig. 1 provides a storefront view of dental business.); 
retrieve, using the one or more machine learning algorithms, one or more identifying features from the one or more images of the first business and/or the one or more sequential static images of the one or more structures (¶ 0031: discloses the statistical model 104 can be implemented in a variety of manners. For example, machine learning can be used to evaluate images…image features can be identified as training classifiers.); and
generate a machine learning model based on at least the one or more identifying features. (¶ 0027-0028, 0034: discloses an association between the location entity associated with each image and the plurality of generated classification labels can be stored. After the statistical model is applied to the image one or more outputs can be generated. Outputs of the statistical model include a plurality of classification labels for the location entity in the image.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Libert and Dorfman to include the ability for initiate one or more machine learning algorithms on the one or more images of the first business and/or the one or more sequential static images of the one or more structures associated with the location-related information for the first business, retrieve, using the one or more machine learning algorithms, one or more identifying features from the one or more images of the first business and/or the one or more sequential static images of the one or more structures, generate a machine learning model based on at least the one or more identifying features, as taught by Yatziv to achieve the claimed invention.  As disclosed by Yatziv, the motivation for the combination would have been to implement the image classification techniques to create accurate listing for businesses and for the benefit of helping a user retrieve relevant business information. (abstract, ¶ 0022-0023)

With respect to claims 5 and 13, the combination of Libert, Dorfman, and Yatziv discloses the system and computer program product, is further configured to: 
electronically receive, from the user device, a geographic boundary associated with the first business (¶ 0029: Yatziv discloses a search engine receives requests for various business related location-aware search queries such as a request for listing information for a particular type of business.); 
determine one or more businesses that are within the geographic boundary associated with the first business (¶ 0029: Yatziv discloses the request can include location parameters.);
 retrieve, from a real estate database, one or more images associated with one or more structures of the one or more business names (¶ 0029: Yatziv discloses a database of business listings that comprises businesses, images of the businesses, and associations between the businesses and multiple classification labels can be accessed.); 
determine, using the machine learning model, a match between the one or more images associated with the one or more structures of the one or more business names, and one or more images of the first business and/or the one or more sequential static images of the one or more structures associated with the location-related information for the first business (¶ 0029: Yatziv discloses the associations between the businesses and classification labels can be identified by providing each image of a business as input to a statistical model and applying the statistical model to each image of a business.); and 
generate the similarity metric between the first business and the one or more business names based on at least the match. (¶ 0029, 0034: Yatziv discloses providing multiple classification labels for the business as output of the statistical model.  Listing information then can be provided as output.  Outputs additionally include confidence scores for each of the classification labels.)
14.	Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libert in view of Dorfman in further view of Bilsten (US 2019/0065614 A1).

With respect to claims 6 and 14, the combination of Libert and Dorfman does not explicitly disclose the system and computer program product, 
wherein the at least one processing device is further configured to: 
However, the Bilsten reference is within the same field of endeavor as the claimed invention and is related to generating from metadata generated from a set of images a list of recommended available domain names and/or an organization specific website generated from content received from an owner or customer of a business desiring a website for the business. (¶ 0001)
initiate a content based image retrieval protocol on the one or more sequential static images of the one or more structures and/or the one or more images of the first business (¶ 0052-0053: discloses the metadata services 215 may perform “a reverse image lookup” which represents a content based image retrieval protocol and/or search based on a provided digital image.); 
retrieve, using the content based image retrieval protocol, one or more images of one or more structures that are similar to the one or more sequential static images of the one or more structures and/or the one or more images of the first business (¶ 0052-0053: discloses the reverse image lookup/search may extract data as generated tags from the photos. ¶ 0055: discloses analyzing the visual content found in an image, identify the content, and generate return metadata about the image.  ¶ 0060: discloses the metadata services 215 is configured to identify and extract logos from within the digital images.); and 
determine the one or more business names associated with the one or more images of the one or more structures. (¶ 0055: discloses the returned data or metadata may include descriptions, i.e., store front, business.  ¶ 0058: discloses receives an image of a landmark and provides a name and description.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Libert and Dorfman to include the features of the content based image retrieval protocol, as taught by Bilsten to achieve the claimed invention.  As disclosed by Bilsten, the motivation for the combination would have been to utilize the reverse image searching techniques to analyze image data which would benefit an owner or customer by providing an entity profile for an organization.  (¶ 0002, 0023, 0052)


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’Brien (US 2019/0080267 A1 – abstract discloses a method and system of facilitating business valuations by using a mix of expert assistance, cluster analysis, financial modeling, and computer technology. This is approach accommodates companies seeking additional capitalization, includes valuing intangible assets, and integrates current data from competitors and current information which may have an impact to the firm under evaluation. This approach can be periodically updated in a relatively easy manner.)
Jain (US 2018/0025428 A1 – abstract discloses the present disclosure discloses methods and systems for analyzing the financial reports of a plurality of companies of a particular industry, to identify one or more companies with different investment risks. A pre-defined section that corresponds to investment risk related qualitative details, is extracted from the financial reports of the plurality of companies, and a normalized feature vector is created. Next, a similarity between each normalized feature vector is computed, such that one or more companies with least similarity correspond to having different investment risks.
Carter (US 2017/0206610 A1 – abstract discloses a computer-implemented engine, system and method for generating business valuations, scoring, and/or flagging over a network, responsively to information input by a user remote from the engine, system and method. The invention may include a graphical user interface capable of locally querying a user to input the company information, at least one network port capable of remotely receiving the company information from the graphical user interface, and at least one engine communicatively connected to the at least one network port which engine preferably includes a plurality of rules to generate, responsively to the input company information, at least one of a business valuation, a business score, and/or one or more business flags to be used as indicators in a network marketplace, for the company associated with the inputted company information.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629